                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA



Roy El Shamar Kareem Riley Bey,          )
                                         )
               Plaintiff,                )             Civil Action No. 3:18-mc-265-TLW
v.                                       )
                                         )
Countrywide Home Loans Inc; Bank of      )
LP; Nationstar Mortgage LLC; Federal     )
National Mortgage Association; Lexington )
County Courthouse C/O Lisa M. Comer;     )
Lexington County Sherriff’s Department   )
C/O Bryan Koon; Woodward Cothran &       )
Herndon; Warren R. Herndon, Jr.; Tim     )
Driggers Law Office C/O Tim Driggers;    )
McGuire Woods LLP C/O Trent Grissom; )
State of South Carolina C/O Henry        )
McMaster; Lexis Nexis; All Other In      )
Possession,                              )
                                         )
                Defendants.              )
____________________________________)

                                              ORDER

       Roy El Shamar Kareem Riley Bey brought this action seeking injunctive relief. ECF No.

1. This matter now comes before the Court for review of the Report and Recommendation (the

Report) filed by United States Magistrate Judge Shiva V. Hodges, to whom this case had

previously been assigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(e), (D.S.C.). ECF No. 7. In the Report, the Magistrate Judge recommends that the

Complaint be dismissed because it is frivolous. Id. Objections were due on August 14, 2018,

however, Plaintiff failed to file objections to the Report.

       This Court is charged with conducting a de novo review of any portion of the Magistrate

Judge=s Report and Recommendation to which a specific objection is registered, and may accept,
reject, or modify, in whole or in part, the recommendations contained in that Report. 28 U.S.C.

§ 636. In the absence of objections to the Report, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       The Court has carefully reviewed the Report and relevant filings. For the reasons

articulated by the Magistrate Judge, it is hereby ORDERED that the Magistrate Judge=s Report

and Recommendation, ECF No. 7, is ACCEPTED, and this action is DISMISSED without

prejudice and without issuance and service of process for failure to state a factual or legal basis

upon which relief can be granted.

       IT IS SO ORDERED.

                                                              __s/Terry L. Wooten______
                                                              Chief United States District Judge

November 5, 2018
Columbia, South Carolina
